Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 3, the limitation “more than 10 core samples of the target reservoir are selected” not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
With regards to Claim 4, the limitation “determining … an effective thickness of the target reservoir” not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to Claim 6, the limitation “a data point of the core is located at a lower right position in a porosity permeability cross plot” not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no disclosure of a porosity permeability cross plot and, therefore, it is impossible to determine patentable boundaries of the subject matter of “a lower right position” in the claimed plot. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With regards to Claim 1, the limitation “to-be-measured core” is indefinite because it is unclear what the patentable boundaries of this limitation are.  This limitation describes intended use result without clear boundaries.
With regards to Claim 4, the limitation “determining … an effective thickness of the target reservoir” is indefinite as it is unclear what the patentable boundaries of the “effective” feature are.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-8, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for determining a saturation exponent of a heterogeneous carbonate rock reservoir, wherein, comprising: dividing a target reservoir into at least two reservoir types in accordance with a predetermined rule; obtaining a correspondence relationship between a saturation exponent and a bound water saturation in each of the reservoir types; determining the reservoir type to which a to-be-measured core belongs in accordance with the predetermined rule; obtaining a bound water saturation of the to-be-measured core; and calculating the saturation exponent of the to-be-measured core according to the bound water saturation of the to-be-measured core on the basis of the correspondence relationship of the reservoir type to which the to-be-measured core belongs.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “obtaining a correspondence relationship between a saturation exponent and a bound water saturation in each of the reservoir types, calculating the saturation exponent of the to-be-measured core according to the bound water saturation of the to-be-measured core on the basis of the correspondence relationship of the reservoir type to which the to-be-measured core belongs” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “dividing a target reservoir into at least two reservoir types in accordance with a predetermined rule, determining the reservoir type to which a to-be-measured core belongs in accordance with the predetermined rule” are treated as belonging to mental process grouping. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprise the following additional elements/steps: heterogeneous carbonate rock reservoir and obtaining a bound water saturation of the to-be-measured core.
The additional element in the preamble of “heterogeneous carbonate rock reservoir” is not qualified for a meaningful limitation because it is only generally links the 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, as evidenced by the prior art of record, the claim does not include additional elements/steps that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claim, therefore, is not patent eligible.
With regards to the dependent claims, claims 2, 5-8, and 11-12 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. These dependent claims are, therefore, also ineligible.
The Examiner also notes that Claims 3-4 and 9-10 are eligible under the Step 2A, Prong Two due to practical application of the abstract idea reflected in the additional elements/steps such as selecting more than 10 samples (Claim 3), determining a location and thickness of the reservoir and a coring position, and drilling at the coring 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johannes Jacobus Buiting et al. (US 2013/0103319), hereinafter ‘Buiting’ in view of Ali A. Sinnokrot (US 4790180), hereinafter ‘Sinnokrot’.

With regards to Claim 1, Buiting discloses

dividing a target reservoir into at least two reservoir types in accordance with a predetermined rule (Clastic rocks can be considered as a form of bimodality where the water saturation in the first pore system (sand) is controlled by the balance between buoyancy and capillary pressure, i.e. “predetermined rule”, emphasis added, whereas the second pore system (Shale) only has capillary bound water, i.e. “predetermined rule”, emphasis added. As such, it has been found that the two porosities can/should be separated to characterize properties such as, for example, water saturations [0115], i.e. “dividing a target reservoir into at least two reservoir types”, emphasis added; a whole suite of wells in a reservoir [0083]); 
determining the reservoir type to which a to-be-measured core belongs in accordance with the predetermined rule (characterization of secondary carbonate reservoirs [0145]; determining various well parameters including water saturation, wettability, and pore architecture for a well through performance/execution of the computer implementable steps described above [0020]; it has been found that the two porosities can/should be separated to characterize properties such as, for example, water saturations [0114]); 

However, Buiting does not specifically disclose obtaining a correspondence relationship between a saturation exponent and a bound water saturation in each of the reservoir types and obtaining a bound water saturation of the to-be-measured core, as well as calculating the saturation exponent of the to-be-measured core according to the bound water saturation of the to-be-measured core on the basis of the correspondence relationship of the reservoir type to which the to-be-measured core belongs.
Sinnokrot discloses obtaining a correspondence relationship between a saturation exponent and a bound water saturation (Formula 1; Col.1, Lines 45-60).
Sinnokrot also discloses that water saturation depends on reservoir types (a resistivity log interpretation is used to determine water saturation, it can be adversely affected by various factors such as lithologic changes and mineral composition, hole size, bed thickness, type of mud and filtrate invasion, Col.2, Lines 3-7; Consequently such a correlation of salt contents of a plurality of core samples taken from differing borehole depths can be used at step 14 to identify formation characteristics, Col.5, Lines 51-54; Fig.1).
Sinnokrot discloses obtaining a bound water saturation of the to-be-measured core (The derived water saturation data can be easily corrected if the formation water salinity varies with depth. The correct water saturation would be obtained by multiplying the apparent saturation by the ratio of the water salinity in parts per million at a 
Sinnokrot discloses determining the saturation exponent of the to-be-measured core according to the bound water saturation of the to-be-measured core on the basis of the correspondence relationship of the reservoir type to which the to-be-measured core belongs (If rock properties vary such that the water table and/or the capillary retention properties of the rocks vary with depth, the data can reveal such variations in lithology with a relatively high degree of resolution. Furthermore, correlation of the data with electric logs can yield the correct values for the saturation exponent (Equation 1) that would result in a match between log-derived saturations and salt content-data-derived saturations, Col.6, Lines 12-21).
Sinnokrot also discloses dividing a target reservoir into at least two reservoir types in accordance with a predetermined rule (a reservoir composed of two layers where layer 1 possesses a larger permeability than layer 2. If rock properties vary such that the water table and/or the capillary retention properties of the rocks vary with depth, the data can reveal such variations in lithology with a relatively high degree of resolution, Col.6, Lines 8-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buiting in view of Sinnokrot to determine (calculate, using Formula 1) the saturation exponent of the to-be-measured core 

With regards to Claim 2, Buiting in view of Sinnokrot discloses the claimed invention as discussed in Claim 1.
Buiting discloses dividing a target reservoir into at least two reservoir types in accordance with a predetermined rule as discussed in Claim 1. 
However, Buiting does not specifically disclose selecting a plurality of core samples of the target rock reservoir; and dividing the plurality of core samples into at least two core types to represent the at least two reservoir types in accordance with the predetermined rule.
Sinnokrot also discloses dividing a target reservoir into at least two reservoir types in accordance with a predetermined rule (as discussed in Claim 1) and discloses that such dividing includes: selecting a plurality of core samples of the target rock reservoir (regions of rock formations, Col.1, Lines 8-9); and dividing the plurality of core samples into at least two core types to represent the at least two reservoir types in accordance with the predetermined rule (plurality of core samples taken from differing borehole depths can be used at step 14 to identify formation characteristics, Col.5, Lines 51-54).


With regards to Claim 3, Buiting in view of Sinnokrot discloses the claimed invention as discussed in Claim 2.
However, Buiting does not specifically disclose more than 10 core samples of the target reservoir are selected.
Sinnokrot discloses selecting a plurality of core samples of the target rock reservoir as discussed in Claim 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buiting in view of Sinnokrot to select more than 10 core samples of the target reservoir as a matter of collecting enough representative data for a particular type (segment) of a reservoir (formation) that would increase the accuracy of formation characteristics while a specific number of core samples (ten) is not substantiated by the inventors and is considered by the examiner as a matter of preference to collect sufficient/representative amount of data.

Claim 4, Buiting in view of Sinnokrot discloses the claimed invention as discussed in Claim 2.
Buiting also discloses analyzing logging data while accounting for a depth and location of the well [0083].
However, Buiting does not specifically disclose determining an effective thickness of the target reservoir; determining a coring position of the target reservoir according to imaging logging data; and obtaining a plurality of core samples by drilling at the coring position.
Sinnokrot discloses analyzing electric logs (Col.1, Lines 16-21) and interpreting resistivity logs with regards to water saturation that are affected by bed thickness (Col.2, Lines 3-7) of a target reservoir and obtaining a plurality of core samples by drilling at the coring position (core samples are obtained at a plurality of differing depths from a subterranean formation during drilling …, Col.4, Lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buiting in view of Sinnokrot to determine an effective thickness of the target reservoir to plan for obtaining a plurality of core samples at different depths by drilling at specific coring positions while determining these coring positions of the target reservoir according to imaging logging data that would allow analysis of different formation factor data.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buiting in view of Sinnokrot, and further in view of Peter Gerhard Tilke et al. (US 20040225441), hereinafter ‘Tilke’.
Claim 5, Buiting in view of Sinnokrot discloses the claimed invention as discussed in Claim 2.
In addition, Buiting in view of Sinnokrot discloses dividing the plurality of core samples into two types in accordance with the predetermined rule as discussed in Claim 1.
However, Buiting does not specifically disclose the two core types including: one type is core samples having developed vugs but poor pore connectivity; the other type is core samples containing fractures or mainly intercrystalline pores.
Tilke discloses automatically interpreting and extracting features from borehole imagery [0004] while identifying “spots” of vugs and connectivity in carbonates as well as containing fractures [0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buiting in view of Sinnokrot, in further view of Tilke to divide core samples into the two core types including: one type is core samples having developed vugs and related such as poor pore connectivity (porosity image, Tilke [0004, 0007, 0011]); the other type is core samples containing fractures or mainly intercrystalline pores to obtain data sufficient to analyze these two different rock types of reservoir as known in the art (Many of the most successful techniques in this area have been implemented, Tilke [0004]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buiting in view of Sinnokrot, further in view of Tilke, and in further view of Songhua Chen et al. (US 2015/0212227), hereinafter ‘Chen’.
With regards to Claim 6, Buiting in view of Sinnokrot discloses the claimed invention as discussed in Claim 5.
However, Buiting does not specifically disclose the predetermined rule includes: if vugs can be seen but no fracture feature is present on the imaging logging data corresponding to a core, or if a data point of the core is located at a lower right position in a porosity permeability cross plot, or if vugs can be seen with naked eyes but no micro-fracture is present when observing the core, then the core can be classified as the core having developed vugs but poor pore connectivity, otherwise the core can be classified as the core containing fractures or mainly intercrystalline pores.
Chen discloses that in some instances, the vug porosity and/or vug connectivity may be utilized to identify portions of the wellbore to be isolated during production operations (e.g., zones with little to no vug porosity and/or vug connectivity [0045], i.e. “no fracture feature is present”, emphasis added.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buiting in view of Sinnokrot, in further view of Tilke, and in view of Chen that the predetermined rule would include a condition that if vugs can be seen but no fracture feature is present on the imaging logging data corresponding to a core, then the core can be classified as the core having developed vugs but poor pore connectivity because this knowledge is important to increase the efficiency and reduce the cost associated with hydrocarbon production (Chen [0045]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buiting in view of Sinnokrot, further in view of Tilke, and in further view of Jerald J. Hinkel et al. (US 2012/0152548), hereinafter ‘Hinkel’.
With regards to Claim 11, Buiting in view of Sinnokrot discloses the claimed invention as discussed in Claim 1.
However, Buiting does not specifically disclose obtaining the bound water saturation of the to-be-measured core includes: performing a measurement of porosity and permeability parameters and a centrifugation experiment for the to-be-measured core to determining the bound water saturation.
Hinkel discloses measuring the permeability and porosity of the sample material (Abstract) and a centrifugation experiment [0073, 0090, 0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buiting in view of Sinnokrot, in further view of Tilke, and in view of Hinkel to perform a measurement of porosity and permeability parameters and a centrifugation experiment for the to-be-measured core in determining the bound water saturation as a characteristic of unknown formation (Hinkel, Abstract) that requires these steps.

Examiner Note with regards to Prior Art of Record

The patentable subject matter of Claims 7-10 distinguishes over the prior art of record based on the reasons below.  
Claim 7, the closest prior art, Buiting, Sinnokrot, Tilke, Chen, and Hinkel, either singularly or in combination, fail to anticipate or render obvious obtaining a correspondence relationship between a saturation exponent and a bound water saturation in each of the reservoir types includes: obtaining the bound water saturation of each of the core samples; obtaining the saturation exponent of each of the core samples; and linearly fitting the saturation exponent with the bound water saturation of the core samples in each of the reservoir types, so as to acquire the correspondence relationship between the saturation exponent and the bound water saturation in each of the reservoir types; the correspondence relationship being as follows: n=aS.sub.wir+b, in which n is the saturation exponent, and S.sub.wir is the bound water saturation, in combination with all other limitations in the claim as claimed and defined by applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZHIJIANG KANG et al., “A TRIPLE-CONTINUUM NUMERICAL MODEL FOR SIMULATING MULTIPHASE FLOW IN VUGGY FRACTURED RESERVOIRS”, XVI International Conference on Computational Methods in Water Resources (CMWRXVI), Ingeniørhuset (Kalvebod Brygge 31-33, 1780 Copenhagen V, Denmark), 2006-06-18 - 2006-06-22 (Session General, Part General Sessions), pp.1-10, propose a triple-continuum conceptual model to include effects of different-sized vugs and cavities on multiphase flow processes in naturally fractured vuggy rock as long as a methodology for numerically implementing of the proposed model.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2863